 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARON MIRON,                                         No. 2:21-cv-0501 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   JACKSON,
15                       Defendant.
16

17           Plaintiff is a state prisoner, proceeding pro se. On May 4, 2021, the undersigned

18   recommended that this case be dismissed based on plaintiff’s failure to file a complaint bearing

19   his signature. On May 20, 2021, plaintiff filed a motion seeking relief from this court’s

20   proceedings which deemed plaintiff’s initial correspondence as his proposed complaint. Plaintiff

21   avers that it was never his intent to file a separate civil rights action, but rather to inform the court

22   of his difficulties in prosecuting his civil rights action, Miron v. Krpan, No. 18-cv-3267 JAM

23   DMC (E.D. Cal.). (ECF No. 20 at 2.) Plaintiff asks the court to relieve him from the instant

24   proceedings, as well as the requirement to pay the court’s filing fee.

25           Good cause appearing, plaintiff’s motion is granted. No order has issued requiring

26   payment of the filing fee, so plaintiff has not yet incurred any obligation from the improvident

27   opening of this action.

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. Plaintiff’s motion (ECF No. 20) is granted;
 3            2. All pending matters are terminated; and
 4            3. This action is dismissed without prejudice.
 5   Dated: May 27, 2021
 6

 7
     /cw/miro0501.59
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
